Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/22/2022.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 uses the term “forward”, it is not clear how this direction is being defined with respect to the other claimed components.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al (US PGPub No. 2015/0369225) in view of Spiegel et al (US Patent No. 5,588,504).

Ha teaches:

limitations from claim 1, a linear compressor (100) comprising: a cylinder (120) that defines a compression space (P) configured to receive refrigerant; and a piston (130) disposed in the cylinder and configured to reciprocate along an axial direction of the cylinder (paragraph 31), wherein the cylinder defines: a plurality of supply ports (123) that radially pass through the cylinder, the plurality of supply ports comprising a first supply port and a second supply port that are spaced apart from each other in the axial direction (see FIG. 3 and FIG. 5), and a plurality of recesses (200) that are defined at an inner circumferential surface of the cylinder, each of the plurality of recesses being in fluid communication with at least one of the plurality of supply ports (paragraph 88-89); 

Ha does not teach different shapes for the recesses;

Spiegel teaches:

limitations from claims 1, a cylinder (8) within a piston (7) reciprocating therein; wherein the cylinder includes a supply port (10) communicating with a recess (14) in the cylinder in circumferential surface (FIG. 3); Spiegel further teaches recesses of different shapes and sizes (see FIG. 3-4 and FIG. 12-13);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to form the recesses of Ha in different shapes and sizes, such as the shapes taught by Spiegel, in order to provide varying degrees of lubricant retention and to reduce piston intrusion into the recess (C. 4 Lines 5-13 and C. 8 Lines 53-67).



Spiegel further teaches:

limitations from claim 7, wherein a cross section of the first recess has a first curvature, and a cross section of the second recess has a second curvature (see curvature in FIG. 3-4);

limitations from claim 9, wherein the first recess comprises: a first portion that extends in a circumferential direction of the cylinder; and a second portion that is connected to the first portion and extends along the axial direction (see FIG. 3-4 and 12);

    PNG
    media_image1.png
    576
    455
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    483
    414
    media_image2.png
    Greyscale


limitations from claim 10, wherein a central depth of a central area of the second portion is greater than an outer depth of an outer area of the second portion, the outer area being disposed outside the central area in the circumferential direction (see FIG. 3 above; the depth at the top and bottom of the recess is less than the middle portion);

limitations from claim 12, wherein a central depth of a central area of the first portion is greater than an outer depth of an outer area of the first portion, the outer area being disposed outside the central area in the circumferential direction (see FIG. 4 above; the depth at the top and bottom of the recess is less than the middle portion);



Regarding claims 3-6:
Ha teaches that recess dimensions are results-effective variables that alter the ability of the recess to provide lift to the piston (FIG. 8; paragraphs 99-101); Spiegel multiple shapes for recesses having different length/width ratios (FIG. 3-4 and 12-13), and teaches that recess dimension and shape are results-effective variables that effect supply of fluid to the piston surface (C. 8 Lines 34-67);

It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).

Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to modify the sizes and shapes of the respective cylinder recesses in Ha, as a matter of routine optimization to determine the optimum ratios for achieve a desired fluid flow and pressure in the recesses.


2. The linear compressor of claim 1, wherein the first recess has a first circumferential direction length and a first axial direction length, and the second recess has a second circumferential direction length and a second axial direction length, and wherein a ratio of the first circumferential direction length to the first axial direction length of the first recess is different from a ratio of the second circumferential direction length to the second axial direction length of the second recess.

3. The linear compressor of claim 1, wherein an axial direction length of the first recess is greater than a circumferential direction length of the first recess.

4. The linear compressor of claim 1, wherein a circumferential direction length of the second recess is greater than an axial direction length of the second recess.

5. The linear compressor of claim 1, wherein an axial direction length of the first recess is greater than an axial direction length of the second recess.

6. The linear compressor of claim 1, wherein a circumferential direction length of the second recess is greater than a circumferential direction length of the first recess.

8. The linear compressor of claim 1, wherein an axial direction length of the first recess is less than or equal to 1/4 of an axial direction distance between the first supply port and the second supply port.



Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art teaches multiple recesses of different shapes spaced in the axial direction, and a recess shape as described in claim 1, wherein a second axially forward portion of the recess is greater depth than a axially central area of the recess.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 8109199, 4280455, 3777722, 2013/0058815 teach cylinder recesses to hold a fluid;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746